 In theMatter ofTHE LOUISVILLE NEWS COMPANY (DIVISION OF THEAMERICAN NEWS COMPANY), EMPLOYERandMARVIN A. CHAUDOIN,PETITIONERandLOUISVILLE PAPERHANDLERS,LOCAL No. 26,INTER-NATIONAL PRINTING PRESSMEN AND ASSISTANTS UNION OF NORTHAMERICA, AFL, UNIONIn the Matter of THE LOUISVILLE NEWS COMPANY (DIVISION OF THEAMERICAN NEWS COMPANY), EMPLOYERandMARVIN A. CHAUDOIN,PETITIONERandLOUISVILLE PAPER HANDLERS,LOCAL No. 26,INTER-NATIONAL PRINTINGPRESSMENAND ASSISTANTS UNION OF NORTHAMERICA, AFL, UNIONCasesNos. 9-RD-49 and 9-RDDO. Decided November 30, 1949DECISIONANDDIRECTION OF ELECTIONUpon separate decertification petitions duly filed, a consolidatedhearing was held before Seymour Goldstein, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the bargaining representative of the Employer'semployees designated in the petitions.The Union is a labor organization currently recognized by the Em-ployer as the exclusive bargaining representative of the Employer'semployees designated in the petitions.3.The question concerning representation :The Union contends that a current collective bargaining agree-ment between it and the Employer covering the employees involved87 NLRB No. 51.311 312DECISIONS OF NATIONALLABOR RELATIONS BOARDherein, is a bar to this proceeding.This contract was executed onSeptember 9, 1948, for the initial term of a year from August 4, 1948,and from year to year thereafter unless terminated by 60 days' notice,served by either party upon the other, of a desire to negotiate changesin its provisions.On June 1, 1949 the Union served notice upon theEmployer that it desired to negotiate certain changes in the provisionsof this contract.Although one bargaining meeting was thereafterheld, no agreement had been reached at the time the petitions hereinwere filed.As the timely notice served upon the Employer by theUnion forestalled the contract's automatic renewal, we find that thecontract is not a bar to this proceeding.'A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :(a)All employees of the Employer at its Louisville, Kentucky,place of business, excluding clerical and professional employees, thecashier,2 guards, and all supervsiors as defined in the Act;(b)All clerical employees of the Employer at its Louisville, Ken-tucky, place of business, excluding inside and outside manual em-ployees, professional employees, the cashier," guards, and all super-visors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunits found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since'All-AmericanMetal Products Co., Inc.,82NLRB 563;Brunswick Balke CollenderCompany,81 NLRB 877.See alsoWeston Biscuit Co.,Inc.,81 NLRB 407.This employee prepares the Employer's confidential correspondence on labor relationsand handles the Employer's other confidential documents.We shall exclude her from theunit as a confidential employee.IV.K. B. If.,Inc.,81 NLRB 63.3 Ibid. THE LOUISVILLE NEWS COMPANY313quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherof not they desire to be represented, for purposes of collective bar-gaining, by Louisville Paper Handlers, Local Union No. 26, Inter-national Printing Pressmen and Assistants Union of North America,AFL.